Citation Nr: 9919229	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 
decision of the VA RO which denied an increase in a 20 
percent rating for chondromalacia with osteoarthritis of the 
knees.  A personal hearing before a Member of the Board 
(i.e., at a Travel Board hearing) was held in April 1999.


FINDINGS OF FACT

The veteran's right and left knee disorders (including 
chondromalacia and degenerative changes) are manifested by 
minimal limitation of motion (0 degrees extension and 120 
degrees flexion, bilaterally), no objective signs of 
instability, and subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.31, 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.31, 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1964 to September 1967.  A review of his service medical 
records reveals that the veteran was treated in November 1964 
and January 1965 for left knee pain.  Chondromalacia of the 
left patella was noted.  On separation examination in July 
1967, no pertinent abnormalities were noted.  

In an October 1968 decision, the RO granted service 
connection for mild, traumatic osteoarthritis of the knee 
joints with a 10 percent evaluation.  

In November 1974, the veteran filed a claim for an increased 
rating for his service-connected bilateral knee condition.  

The May 1975 VA examination revealed a diagnosis of 
degenerative arthritis of the knees, moderately severe.  

In a June 1975 decision, the RO increased the evaluation for 
the veteran's service-connected bilateral knee disability to 
20 percent disabling.  

Private medical records from November 1992 to April 1993 
reflect the veteran's treatment for left knee pain.  

In a February 1993 statement, Bruce Ballard, M.D. indicated 
that he performed a left knee arthroscopy on the veteran in 
January 1993.  Dr. Ballard discovered a degenerative tear in 
the mid portion of the medial meniscus and significant 
chondromalacia.  He stated that the veteran had some pain and 
popping over the medial side of the knee.  He noted that the 
veteran's knee condition could cause difficulties on his job 
as a postal worker.  

On VA examination in November 1993, the veteran reported that 
he was a parachute jumper during service.  He stated that he 
injured both knees, especially the left as a result of his 
military duties.  He indicated that he had pain on the 
anterior part of both knees, especially on the left side.  
Range of motion testing was noted to be within a normal 
range.  Anterior cruciate, posterior cruciate and collateral 
ligaments were all intact.  Mild crepitation behind the 
kneecaps, especially on the left side, was noted.  The 
diagnosis was mild chondromalacia of the patella, femoral 
joints.  

In October 1997, the veteran filed his current claim for an 
increased evaluation for his service-connected bilateral knee 
condition.  

In a December 1997 statement, Gary Moscarello, M.D. indicated 
that the veteran was previously under his care for knee 
problems.  Dr. Moscarello noted that the veteran had pain in 
his left knee due to weardown of the bone which could result 
in wearing down of the joint.  He stated that an MRI of the 
right knee revealed a tear of the lateral meniscus.  The 
doctor noted that, he had some right knee aching following 
arthroscopic surgery but was now doing fairly well.  With 
regard to the left knee, Dr. Moscarello indicated that the 
joint line decreased in size over the years, indicating 
significant degenerative changes on that side.  He remarked 
that the veteran had difficulty walking and getting around 
due to left knee symptoms.  He opined that the veteran would 
eventually need a total left knee arthroplasty.  

On VA examination in February 1998, the veteran reported that 
his knees began to hurt during service after he participated 
in approximately 30 airdrops.  He said that he had pain when 
kneeling, squatting, climbing stairs, or sitting in one place 
for a prolonged period of time.  He indicated that he worked 
for the post office doing mail delivery with a truck.  It was 
noted that physical examination of both knees was essentially 
the same.  No gross deformities were noted.  Range of motion 
was from 0 to 120 degrees on both knees.  Patellar crepitus 
was 4+, bilaterally.  Ligaments were stable and Mcmurray test 
was positive, bilaterally.  Drawer and Lachman signs were 
negative.  X-rays of the knees revealed early osteoarthritis 
of both knees.  The diagnosis was patella chondromalacia with 
early osteoarthritis of both knees.  The examiner noted that 
the veteran should avoid prolonged walking, kneeling, 
squatting or climbing stairs repeatedly.  

During the April 1999 Travel Board hearing, the veteran 
testified that he received ongoing treatment for his 
bilateral knee disability.  He indicated that he took Tylenol 
and a prescription anti-inflammatory medication for knee 
pain.  He stated that he had difficulty walking, some 
swelling, painful limitation of motion, fatigue, and buckling 
of the knees.  He said that he did not wear a brace on either 
knee.  The veteran testified that his knee problems did not 
affect his job as a mail carrier because he delivered mail 
curbside in a truck.  He indicated that his knee condition 
caused him to miss work only for doctor's appointments.  



II.  Analysis

The veteran's claims for increased ratings for his service-
connected right knee disorder (currently rated 10 percent) 
and left knee disorder (currently rated 10 percent) are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The RO previously assigned a single 20 percent rating for the 
veteran's bilateral knee disorder, rating the condition as 
arthritis under 38 C.F.R. § 4.71a, Code 5010.  In the March 
1998 decision, the RO assigned separate ratings of 10 percent 
ratings to each knee for chondromalacia with osteoarthritis, 
under Code 5003.  Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis under Code 5003.  Code 5003 provides 
that degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate limitation 
of motion diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as, swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Code 5003 
also provides that in the absence of limitation of motion, 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating may be 
assigned.  The note to this code provides that the 20 percent 
rating based on X-ray findings will not be combined with 
ratings based on limitation of motion.  

The most recent medical evidence reveals the veteran's 
subjective complaints of knee pain; however, there is no 
evidence of occasional incapacitating exacerbations as 
required for a 20 percent evaluation under Code 5003.  In 
fact, the veteran testified that with the exception of 
doctor's appointments, knee pain did not cause him to miss 
time from work.  

In a July 1997 opinion, VA's General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  However, 
if the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  

A 10 percent rating is warranted for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is warranted when it is moderate.  38 C.F.R. § 4.71a, 
Code 5257.  Although the veteran has subjective complaints of 
occasional knee buckling, objective testing at the VA 
examinations in 1998 disclosed no signs of instability of 
either knee.  The evidence does not show even slight 
recurrent subluxation or lateral instability of the left 
knee, and thus a compensable rating under Code 5257 is not in 
order.  38 C.F.R. § 4.31.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
flexion of the leg to 60 degrees warrants a noncompensable 
rating; where limitation of flexion is to 45 degrees, a 10 
percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
will be rated as 10 percent disabling; where extension is 
limited to 5 degrees, a noncompensable rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The most 
recent VA examination in 1998 revealed no limitation of 
extension and flexion was slightly limited to 120 degrees.  
If the veteran's bilateral knee disability were strictly 
rated under either Code 5260 or 5261, a noncompensable rating 
would be assigned.  Moreover, there is no objective evidence 
of additional limitation of motion of the knees due to pain 
on use, and certainly not additional limitation to the extent 
necessary for higher 20 percent ratings per knee under 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for right and left knee disorders.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased ratings for right and left knee disorders are 
denied.  




		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

 

